 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                UNITED STATES DISTRICT COURT
11
                                        EASTERN DISTRICT OF CALIFORNIA
12

13        KAREEM J. HOWELL,                                         Case No. 1:18-cv-00422-LJO-SKO
14                              Plaintiff,
                                                                    ORDER STAYING ISSUANCE OF
15                v.                                                CIVIL CASE DOCUMENTS AND
                                                                    SUMMONS AND TRANSFERRING
16                                                                  CASE TO SACRAMENTO DIVISION
          WILLIAM J. DOUGLAS,
17
                         Defendant.
18        _____________________________________/
19

20              This case was filed on March 28, 2018, by Plaintiff Kareem J. Howell, a state prisoner then-
21       housed at CSP-Corcoran, proceeding pro se with this civil rights action pursuant to 42 U.S.C. §
22       1983.1 The action was designated at case opening as a “prisoner conditions-of-confinement” case.
23       On April 3, 2018, the court issued an order striking the Complaint based on Plaintiff’s failure to
24       sign the Complaint, with leave to file an amended complaint bearing his signature. (Doc. 8.) On
25       May 2, 2018, Plaintiff filed a First Amended Complaint bearing his signature. (Doc. 10.)
26              On November 13, 2018, the previously-assigned magistrate judge found that the action based
27       on the First Amended Complaint was no longer a prisoner conditions-of-confinement case and
28   1
         Plaintiff was recently transferred back to CSP-Sacramento. (See Docket.)
 1       ordered the Clerk of Court to re-designate the action as a “regular civil case” (the “Re-designation
 2       Order”). (Doc. 11.) The Re-designation Order also directed the Clerk to “[r]andomly assign this
 3       case to another magistrate judge” and to “[i]ssue all applicable standing orders, scheduling orders,
 4       and process.” (Id.) The case was thereafter re-designated and assigned to the undersigned.
 5             Pursuant to 28 U.S.C. §§ 1915A(a) and 1915(e)(2), Plaintiff’s First Amended Complaint is
 6       subject to an initial review, or screening, to determine whether it is legally sufficient under the
 7       applicable pleading standards prior to service of the First Amended Complaint on Defendant.
 8       Accordingly, the Re-designation Order shall be stayed to the extent it directs the Clerk to issue
 9       applicable civil case documents and summons, to allow for screening of the First Amended
10       Complaint. The undersigned further finds that the case should be transferred to the Sacramento
11       Division.
12             Pursuant to Rule 120(f) of the Local Rules of the United States District Court for the Eastern
13       District of California, a civil action which has not been commenced in the proper court may, on the
14       Court’s own motion, be transferred to the proper court. Plaintiff’s First Amended Complaint names
15       California Deputy Attorney General William J. Douglas, located in the Sacramento Office of the
16       California Attorney General, and alleges claims for breach of contract and “obstruction of justice”
17       based on a settlement agreement entered into in Howell v. Andrichak, Case No. 2:15-cv-00792-
18       WBS-KJN, a case adjudicated in the Sacramento Division. (See Doc. 10.) Plaintiff’s complaint
19       contains no allegations that mention any incidents occurring in, or any connection whatsoever to,
20       the Fresno Division. Rather, Plaintiff alleges Defendant presented a settlement agreement to him
21       while a prisoner at CSP-Sacramento, which Plaintiff signed, and then failed to comply with the
22       terms of that settlement agreement and defrauded Plaintiff into voluntarily dismissing his lawsuit
23       that was pending in the Sacramento Division.2 In view of these significant connections to the
24

25
     2
26     The undersigned takes judicial notice, see Fed. R. Evid. 201(b), that on January 22, 2018, Plaintiff filed a motion in
     Howell v. Andrichak to reinstate his case based on allegations substantially similar as those made in the First Amended
27   Complaint. (See Doc. 43.) The assigned magistrate judge in Howell v. Andrichak recommended that Plaintiff’s motion
     to reinstate be denied for lack of federal jurisdiction and a failure to demonstrate fraud. (See Doc. 47.) On June 5,
28   2018—after he filed the operative complaint in this case—Plaintiff filed notice in Howell v. Andrichak that he would
     be” pursuing his claims in state court.” (See Doc. 51.)

                                                                2
 1   Sacramento Division and lack of connections to the Fresno Division, this case should be transferred
 2   to the Sacramento Division of the Eastern District of California.
 3            Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

 4            1.      The order filed November 13, 2018, re-designating this action (Doc. 11) is STAYED

 5                    to the extent it directs the Clerk of Court to issue applicable civil case documents and

 6                    summons, to allow for screening of the First Amended Complaint;

 7            2.      This case is TRANSFERRED to the Sacramento Division of the United States
                      District Court for the Eastern District of California; and
 8
              2.      All future filings shall refer to the new Sacramento case number assigned and shall
 9
                      be filed at:
10
                                     United States District Court
11                                   Eastern District of California
                                     501 “I” Street, Suite 4-200
12                                   Sacramento, CA 95814
13

14 IT IS SO ORDERED.

15

16
     Dated:        March 12, 2019                                     /s/   Sheila K. Oberto             .
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                         3
